TEEA~~~RNI~Y                      GENERAL




Hon. Henry C. Kyle            Opinion No. O-5338
County Attorney               Re:     Is it lawful      for Hays County to pay
Hays County                   principal      and interest       due on road and
San Marcos, Texas             bridge fund indebtedness            with receipts
                              from motor vehicle         registration      license
                              fees and use money collected             from the
                              levy of the road and bridge             constitution-
                              al 15$? tax, which has been pledged for
                              retirement      of said principal        and interest,
                              to pay the salaries          of the county commis-
                              sioners     and a part of the ex officio             sal-
                              ary of the county judge,            and is Article
                              2350(l),     Vernon’s     Annotated Civil       Stat-
                              utes,    constitutional        to  the  extent    of
                              allowing     payment of the salaries           of coun-
                              ty commissioners        and a part of the ex
                              officio     salary   of the county judge out of
                              any fund derived        from the 15# constitu-
Dear Sir:                     tional    tax levy for roads and bridges?

            Your request   for      an opinion     on the above matters has
been received   and carefully        considered.      We quote from your re-
quest as follows:

              “The receipts      of the Hays County road and bridge             fund
      are derived       from the Constitutional         15$ levy as provided        in
      Art. VIII, Sec. 9 (the additional              15# tax for that fund
      has never been voted);         motor vehicle       registration     fees;
      fines     and forfeitures;      and, state aid for retirement            of cer-
      tain indebtedness         and payment of interest.           All of the 15$
      levy has been heretofore          pledged by the Commissioners            Court
      for the payment of principal            and interest      on outstanding
      road and bridge fund amortized             indebtedness.        All of the
      said State aid is applied           as required      by law.     The entire
      salary     of each County Commissioner           and a part of the ex-
      officio      salary   of the County Judge are paid from the road
      and bridge       fund as is presumably allowed under certain
      circumstances        by Art. 2350(l)     of V.A.C.S.      where the entire
      levy of 25$ is made for the general               fund.    Such salaries
      paid from the road and bridge            fund do not exceed the in-
      come from the 15# constitutional              tax levy for roads and
      bridges.       The other income of the road and bridge fund,
      exclusive       of automobile    registration      fees,    state aid and
      the said 15p levy,         is not sufficient       to pay such salaries.
                                                                               --      .




Hon. Henry C. Kyle,         page 2   (O-5338)


      Although the entire        said 15$ levy has heretofore         been
      pledged,    as stated above, it is contended            by the Commis-
      sioners   Court and the County Auditor of Hays County that
      it is impossible      to say that any salaries          are paid from
      motor vehicle     registration      fees,   because all the funds
      are in one ‘pot’,       so to speak; that such salaries          are com-
      ing out of the said Constitutional            15p levy and other rev-
      enues of the road and bridge           fund besides     the motor vehi-
      cle registration      fees and state aid; and, that Art.
      6675a-10 specifically         provides    that motor vehicle     regis-
      tration   fees may be used in payment of principal              and
      interest    on obligations      issued    in construction     and improve-
      ment of county roads.

             ‘1. . . .”

               In reply to our request          for additional    information
relative     to said matters,      you state that Hays County does levy
the entire      sum of 25$ provided        for the general     fund; that all
the taxes levied       for retirement        of indebtedness     are put into the
road and bridge       fund without      setting     up a fund for any bond or
warrant issue and that whatever amount is due at the various
dates is simply paid by a warrant on the road and bridge                    fund.
You also state that the salaries               of the county commissioners
and a part of the ex officio            salary     of the county judge are paid
from the road and bridge fund, and that the commissioners’                     court
and the county auditor         contend that these salaries           come out of
the 15Q constitutional         road and bridge fund tax, which has been
pledged to pay the indebtedness              referred   to, since the motor ve-
hicle    registration     fees are used to pay what said 15p tax has
been pledged to pay, and you ask whether Article                  2350(l)   of Ver-
non’s    Annotated Civil      Statutes,      is constitutional     Insofar    as it
permits     the payment of said salaries            from the proceeds     of said
15# road and bridge fund tax.

           Article    6675a-10 of Vernon’s   Annotated Civil    Statutes,
which provides    for the apportionment    of funds collected    by
county tax collectors     from motor vehicle   registration   fees,   is
in part as follows:

             “On Monday of each week each County Tax Collector
      shall deposit   in the County Depository  of his county to the
      credit   of the County Road and Bridge Fund an amount equal
      to one hundred (100%) per cent of net collections     made here-
      under during the preceding   week until  the amount so aepos-
      ited shall have reached a total    sum of Fifty Thousand
      ($50,000.00)   Dollars.

             “Thereafter,      and until the     amount so deposited  for the
      year   shall have     reached a total      of One Hundred Seventy-five
.   -




    Hon. Henry C. Kyle,                    page 3      (O-5338)


             Thousand ($175,plO.OO) Dollars he shall deposit to the
             credit  of said Fund on          each week an amount
             equal to fifty   (50$> percsm of collections made hereun-
             dsr   during            the   preceding    week.


                    II
                         .   0  None of the monies so placed to the credit
                                 0    .

             of the Road and Bridge Fund of a county shall be used to
             pay the salary     or compensation      of any County Judge or
             County Commissioner,      but all said monies shall be used for
             the construction     and maintenance       of lateral      roads in such
             county under the supervision         of the County Engineer,           if
             there be one, and if there is no such engineer,                 then the
             County Commissionerss       Court shall have authority           to command
             the services    of the Division      Engineer      of the State Highway
             Department for the purpose of supervising               the construction
             and surveying    of lateral     roads in their       respective     coun-
             ties.   All funds allocated        in the counties       by the provi-
             sions of this Act (Arts.        6675a-1 to 6675a-14; P-C, Art.
             807a) may be used by the counties            in the payment of obliga-
             tions,  if any, issued and incurred           in the construction         or
             the improvement of all roads,          including     State Highways of
             such counties     and districts     therein;     or the improvement of
             the roads comprising      the County Road system.”

                  It is the opinion    of this department that,       under the
    provisions      of said quoted statute,    funds received     from motor ve-
    hicle   registration    fees could be used in the payment of obliga-
    tions   issued and incurred     in the construction       or improvement of
    all roads in Hays County,       including   State  highways     and districts,
    as well as any roads comprising         a county road system, which would
    evidently     include  all of the indebtedness      referred    to by you, but
    for the following      reasons:

                   Payment of all of said indebtedness               has already been
        arranged for as provided          by law, in that the 15$ road and bridge
        fund tax set out in the Constitution                and statutes   has been set
        aside for that purpose and, under the laws of Texas, the funds
        raised   by the levy of said 15# tax cannot be used for any other
        purpose.     This rule of law was laid down by the Supreme Court
        in the case of Carroll          v. Williams,      202 S.W. 504.     There was
        involved   in this case the authority             of the commissioners~       court
        of Jefferson     County, as part of a general            scheme for exacting
        from taxpayers      and expending on roads and bridges             of the county
        more money than the Constitution             of this State permitted        to be
        raised   by taxation      and expended for tha,t purpose,          deliberately
        and purposely     levied,     for various      other purposes     defined   by
        said Constitution,        taxes which were known by that court,             at the
        time of such levies         thereof,   to be much greater        in amounts than
                                                                               -         .




Hon. Henry C. Kyle,      page 4     (O-5338)



were required    to meet the current    expenditures   for such other
purposes,   and afterwards  transferred     such excesses  in such
fund to the road and bridge fund, and expended same accordingly.
In holding   that said court did not have such authority,         the Su-
preme Court made the following      holdings    that are applicable
here:

             “Going to the real gist of the main issue before                  us,
      section     9 of article    8 of our state Const%tution,              supra,
      inhibits     any and all transfers        of tax money from one to
      another of the several         classes    of funds therein         authorized)
      and, as a sequence,        the expenditure,        for one purpose there.-
      in defined       of tax money raised        ostensibly     for another such
      purpose.      !!he immediate purpose in so prescribing                a separ-
      ate maximum tax rate for each of the classes                   of purposes
      there enumerated is, no doubt, to limit,                accordingly,       the
      amount of taxes which may be raised              from the people,        by
      taxation,     aecl aredly for those several            purposes     or classes
      of purposes , respectively.           But that is not all.            The ulti-
      mate and practical       and obvious      design and purpose and legal
      effect     is to inhibit    excessive     expenditures       for any such
      purpose or class       of purposes.      By necessary        implication
      said provisions       of section     9 of article      8 were designed,
      not merely to limit the tax rate for certain                   therein    aesig-
      nated purposes,      but to require       that any and all money
      raised    by taxation    for any such purpose shall be applied,
      faithfully,      to that particular       purpose,     as needed there-
      for,    and not to any other purpose or use whatsoever.                  Those
      constitutional      provisions     control,     not only the raising,
      but also,     the application      of all such funds;          D D I

            “True, the Constitution         does not say, in so many words,
      that money raised        by a county,     city or town, by taxation
      for one such purpose shall never be expended for any oth-
      er purpose --not       even for another of the five general
      classes    of purposes     defined    and approved in said section
      v--but    that, we think,      is its plain and certain        meaning
      and legal     effect.     The very definitions       of those several
      classes    of purposes,      and the declaration      of authority      to
      tax the people therefor,          respectively,     coupled,    as they
      are, in each instance,         with a limitation      of the tax rate
      for that class,       must have been predicated         upon the expec-
      tation    and intent     that 9 as a matter of common honesty           and
      fair dealing,       tax money taken from the people          ostensibly
      for one such specified         purpose shall be expended,         as
      needed,    for that purpose alone,          as well as that the tax
      rate for that particular          class,    in any one year,     shall
      not exceed the prescribed          maximum.
            I,. . D .
.   .




    Hon. Henry C. Kyle,           page    5   (O-5338)


                    “Under a Constitution      which designated   certain     speci-
              fic funds for counties,       cities,    and towns, and fixes      a
              different    maximum tax rate for each such fund, why should
              the local     governing   body be permitted    to expend for one
              such purpose money raised        by taxation   under an entirely
              different     grant of power and for an essentially        different
              constitutional      purpose?   That, it seems to us9 would. not
              conserve    any sound public     policy.

                   “No implied power to transfer       money from one to an-
              other such constitutional       fund is derived    from the fact
              that the original     fund contains    more than enough to meet
              the current    demands against     it.  Such excess may be re-
              tained   in that fund, and applied      in succeeding    years to
              the very purpose for which it was raised,          thereby   possibly
              reducing   the future    tax rate for that purpose.

                     “Nor is the asserted         power to transfer           money from one
              to another such fund aided,              even to the slightest           extent,
              by the circumstance           that any particular           levy of taxes for
              the benefit        of the specific       fund which would be augmented
              by such transfer         was made at a rate less than the maxfmum
              rate permitted         by the Constitution,           or even, as In the case
              at bar, at a rate less than that authorized                       at a referen-
              dum election.          The power to tax, up to the authorfzed                   maxf-
              mum, but separately           for each such purpose,            is conferred,
              and exists , and may be exercised               freel.y,     without    regard to
              the existence         or nonexistence       of the asserted          power to
              transfer,       under any circumstances,            the proceeds       of such
              taxation,       or any portion      thereof,      from one to another such
              fund. But, on the other hand, said asserted power of
              transfer      of tax money from one to another such fund, and
              the consequent         expenditure     thereof      for a purpose essen-
              tially     different      from that for which,           ostensibly,      it was
              taken from that taxpayer,             effectually        is inhibited       and
              nullified,        fn law, by reason of the fact that our Constf-
              tution     itself--to       say nothing     of our statutes--speciff-
              tally    has designated         and permitted       the creation       of each
              such separate         fuud, and for each expressly              and specifi-
              cally    has prescribed         a separate    maximum tax pate,             Utter-
              ly and radically          at variance     with those provisions             is the
              whole conception          of a transfer      of money from one to an-
              other such fund, and its consequent                   application      accord-
              ingly O

                    Under these rules   of law, the funds collected     by Hays
        County by means of the 156 constitutional        tax levy for the pur-
        pose of paying the principal      and interest   on outstanding  road and
        bridge  fund indebtedness    cannot be used for any other purpose and,
        the funds so collected    being sufficient     to take care .of said fn-
        debtedness,   the funds received    from motor veh%cle regestration
Hon. Henry C. Kyle,       page 6     (O- 5'338)


fees cannot be used to pay said indebtedness.       It is clear from
the provisions   of Article  6675a-lo,   that said motor vehicle    reg-
istration   fees cannot be used to pay any of the salaries       of
county commissioners    or county judge.

             In determining    whether or not Article       2350(l),     which
provides    that as much as 7596 of the salaries       of the county judge
and all of the salaries       of the county commissioners        may, at the
discretion     of the commissioners9     court9 be paid from the road
and bridge fund in counties       where the constitutional         l.imit of
25$ on the $100.00 is levied        for general   purposes,     is constitu-
tional,    the rules   of law laid down by the Supreme Court in the
case of Carroll      v. Williams9   supra, must be applied9        and no
funds over and above those authorized          by the Constitution        may
be used to pay said salaries.

              In the case of Tinner v a Crow 9 et al0 9 78 S.W. (2d)
588, Com.App.,        there was involved       the constitutionality         of Sec-
tion 8a, Special         Laws 19199 2nd Called Session9           page 16, Chapter
79 authorizing        the members of the commissionersN             court and coun-
ty judge of Hill County to use their               automobiles      in the perform-
ance of their        duties    as set out in a bill       theretofore      passed at
the regular       session    of said Legislature       providing     for a more
efficient     road system in Hill County, and that all of the ex-
penses of said automobiles            should be paid by the county out of
the road and bridge          fund.    Said law was u@eld         on the ground
that the use by the commissioners              of their private        automobiles
clearly    had to do with the maintenance            of the public       roads of
the county,       and if so9 the Legi.:lature        nad’the     authority     under
the Constitution         to authorize     tjie use 0:: a. part of the road and
bridge fund to accomplish            this gurpoce,       +$plying this reason-
ing to the question          here under co~:?i.ueration,       it is evidently
necessary     for someone to have char*ge of and administer                 the road
and bridge      fund and to perform various           services    in connection
therewith     which would have to do ,wi?;h the mafntenance                of the
public    road system of Hays County, therefore,               it is proper that
compensation       for such services        should be paid from the road and
bridge    fund, though, ordinarily,           all salarit’:i    should be paid
from the general         fund.

              The case of Underwood’v.        Howard9 County Judge, et al. 9
1 S,W.(2d)     730, writ dismissed,       deals with a contract        entered
into by the commissioners9          court of Childress      County for the
making of an abstract        covering    delinquent    taxes and9 in comply-
ing with said contract,         said commissioners9       court issued various
warrants which were to be paid in part from delinquent                  taxes as
collected     over a certain     period   of time9 except county general
fund delinquent      taxes9 and in part from delinquent            taxes col-
lected    for the general     county fund0       In holding    that the warrants
first    above referred    to could not be thus paid9 the court he1.d as
follows:
Hon. Henry C. Kyle 9 page 7          (O-5338)
           _ -

             “The commissioners1      court was not authorized        to con-
      tract   for the     ayment of the $500 warrants        aggregating
      not to exceed ii16,000, with interest         thereon,     out of all
      the delinquent,     taxes collected     except theiportion        of said
      delinquent    t axe s belonging   to Che general fmd of the
      county, as this was obviously         an attempt to appropriate
      the state taxes,       the jury fund, the road and bridge fund,
      and any improvement fund included                in said delinquent      taxes
      to the discharge         of an obligation        payable only out of the
      general     fund.     Carroll      vi Williams,    109 Tex. 155, 202 S.W.
504; Commissioners’             Court of Henderson County v. Burke,
      (Tex.Civ.App.)        262 S.W. 94; Wallace         et al.   v0 Commission-
      ers’ Court of Madison County et al. (Tex.Civ.App.                    281 S.W.
5939
              ‘IWe are not to be understood,            however,    as holding
      that said warrants            issued for the payment of the making of
      the abstract        of the property        of Childress    county are Q&&
      and y2j&, but our conclusion               is that the commissioners~
      court was without          authority     to set aside and place in a
      separate      fund, for the payment of said warrants,               all the
      delinquent       taxes collected,        belonging    to said severzilcon-
      stitutional       funds,      except that portion       thereof   belon ing
      to the general        fund.       Austin Bras. v. Patton et al.          7Tex.
      Com.App.) 288 S.W. 182.”

             Another case applying       the rule of law that iunds levied
and collected    for certain     purposes    cannot be transferred        to some
other fund and used for some other purpose is that of Jefferson
Iron Company et al. v. Hart, Tax Collector,              45 S.W. 321.       The
facts   of this case were that the commissioners*              court had levied
a tax for county purposes        for the full     limit    allowed by law.
In addition    thereto,    it had levied     a tax for courthouse        repairs
when no such repairs      were to be made, the real purpose and in-
tention   of levying    said tax for courthouse         repairs    being to raise
an additional    fund for general       county purposes.        In holding    such
levy for courthouse      repairs    invalid,   the court held as follows:

              “The case of Railroad     Co. v. Dawson Co., 12 NebO 255a
      11 N.W. 307,      was a suit by injunction      to restrain    the col-
      lection    of a sinking-fund     tax.    It appeared that large      sums
      collected     for the sinking-fund     tax for the three previous
      years had been transferred        to the county general       fund. The
      court in that cases uses the following            language:     PThe lim-
      itation    upon the rate of taxation       is for the protection
      of the taxpayers,      and to secure economy in the expenditure
      of public    moneys.    It is the evident     intention     of the law
      that only the amount required         in any particular      fund shall
      be levied,      and no more.    If the law limits      the levy for
      the ordinary: county revenue to ten mills            on the dollar   val-
      uation,    no, greater  sum can be raised     for that purpose by
Hon. Henry C. Kyle,       page 8      (0-5338)



      levying    more than is required           for a sinking      fund, or any
      other tax, and then transferring               the surplus to the gen-
      eral fund.       If the law could be thus evaded! it wou1.d
      afford   no protection        to taxpayers      whatever.        See 9 also,
      Vanover v. Davis,        27 Ga. 355; State v. Commissioners                 of
      Marion Co.       21 Kan. 419; Bank v. Barber,            2& Kan. 534;
      Desty,    Taxin, 1059; Cooley,          Tax’n (2d Ed.) 2Y0           In this
      case it appears that for the past eight years a tax for
      court-house      repairs     has been levied       and coll,ected,       and
      appropriated       for county purposes.           The petRion       nl.leges,
      in effect,      that there is no necessity           for this tax; that
      it is levied       for the purpose of, and with the i,n%ention
      of9 using the fund arising             therefrom    Par the payment of
      current    expenses     of said county,        and aot for the purpose
      of repairing       the court house and jnfl.            These    allegations
      are sustained        by the findings       of the .trial     ccurt.      Under
      these fa&s,        if the tax for the Pcourthouse             repairs     is
      sustained,      it in effect       renders nugatory       the limitation
      in the constitution          prohibiting      a county from levying           a
      tax in excess        of 25 cents on each $100 valuation              of the
      property     for county purposes.            This provision      of the
      constitution       cannot be defeated         in this indirect       manner”
      If this were a case in which the comni,ssioners’                    court was
      exercising      its discretion        as a court 1.n the levy of a tax,
      we would not feel         authorized      in interfering       wP.th its dis-
      cretion.      The record presents           a case in which the comnis-
      sioners’     court 9 after having levied           a tax for county pur-
      poses to the full         limit    authorized     by the cons~tftution,
      has made an additional           levy for the purported          purpose of
      court house repairs,          when the real purpose and intention
      is to raise       a fund for general         county purposes.        This
      seems a meclns adopted to defeat              the ,limfta,tion     on taxation
      for county purposes          imposed by the constitu,tion.            o D “”

             Applying these well settled          rules   of law to the ques-
tion of whether or not salaries          of county commi,ssioners        and
county judges can be paid from the road and bridge                 fund, i’t is
clear   that funds levied      and collected      for the road and bridge
fund must be used for road and brf.dge purposes,               an,d ,that no
part of such funds can be used to Day the salaries                 of county
commissioners     or county judges,      unless     such payments be in pay-
ment for services      performed   in the maintenan~;e of the public
road system.      It is our opinion,      ,therefore,     that the salaries
of the county commissioners        ?f Rz.ys County ran be paid from
the road and bridge      fund insofr       as t;he f.md;     so used are in.
payment for services       performed    in the mai,ntanan.ca of th,e publi::,
road system of Hays County, but that a,ny salaries               paid o,ther--
wise would be, in effect 9 taking the funds belonging                 to the. road
and bridge    fund and appropriating        same to the discharge        of ob-
ligations    payable only out of the general            rund, thereby    defeating
Hone Henry C. Kyle,        page   9    (O-5338)


the limitation       of taxation  for county purposes imposed by the
Constitution.        This holding would also apply to the county judge
of Hays County       but for    the   fact   that    Article   2350(l),    insofar
as it      applies to a county judge,          is,   in our opinion,      of no ef-
fect,      for the following  reasons:
          Article  2350 was passed originally     l.n 1925.   It has
been amended several  times since then    but until    the last amend-
ment in 1935 by which what is now Article     2350(l)   was added, it
had covered       only salaries   of county commissioners.        In this last
amendment, salaries        of county judges of certain       counties     are men-
tioned    for the first     time, and provision    is mada therein        that
as much as 7yb of the salary          of the county judge may, at the
discretion      of the commissioners’     court,  be paid from the road
and bridge      fund in counties    where the constitutional        limit    of
25p on the $100.00 is levied          for the general    fund,    However, the
caption     of the bill    by which this amendment .was made makes no
reference     to the fact that the salaries       of county judges are to
be affected      thereby,    said caption   being as  follows:

               “An Act to amend Article        2350, Title     44, Revised Civil
        Statutes     of the State of Texas, 1925, as amended by the
        Acts nf the Thirty-ninth        Legislature,      Regular Sessions,      Chap-
        ter 135, Section      1; and as amended by Act of the Fortieth
        Legislature,      page 4359 Chapter 290, Section          1; and as
        amended by Act of the Fortieth          Legislature:     First    Called
        Session,     page 138, Chapter 46, Sections 1; and as amended
        by Act of the Forty-third        Legislature,      Regular Session
        Chapter 216; and as amended by Act of the Forty-third                  Eeg-
        islature,     First  Called Session,      Chapter 83> page 220; and
        so as to provide      the salaries     of County Commi.ssEoners and
        Precinct     Commissioners    in certain     counties;    providing    that
        all laws or parts of laws in conflict             with this    Act are
        hereby expressly      repealed;    providing     that if any part of
        this Act be deolared       unconstitutional       it shall not(;Feet
        any remaining part;       and deolaring      an emergency,”
        362, p0 1036, Regl. Session,          44th Legislature,       1,9350)’
               Article   III,   Section      35, of the Constitution        is   as
follows:
              “No bill,    (except  general   appropriation     bfl.ls,
      which may embrace the various          subjects    and accounts,   for
       and as on account of which moneys are appropriated)              shall
       contain    more than one subject,      which shall be expressed        in
       its title.       But if any subject    shall be embraced in an act)
      which shall not be expressed          in the title,     such act shall
       be void only as to so much thereof,            as shall not be so
       expressed.”
             The general      rule of construction      of this Article    and
Section    of the Constitution,      as applied     to amendments, is laid
Hon. Henry C. Kyle,      page    10   (O-5338)

down in 39 Tex.Jur.,      Sec.    48, pages    102-,104,   in   the following
language :

             ‘I 48.     Amendatorv Act+      -- The title     of an amendatory
     act is-ordinarily         sufficient    to allow any amendment germane
     to the subject        of the original      statute,    if it properly     spe-
     cifies     the chapter     and section,     or the revision,    and arti-
     cle,    to be amended.        When the ‘title     of the original    act is
     sufficient       to embrace the matters covered          by the provisions
     of the amendatory act, the title              of the latter    act is not
     required      to state the subject        of the l.aw amended or to spe-
     cify the nature of the proposed             amendment.     But new substan-,
     tive matter contained           in an amendment, which is not germane
     to or pertinent        to that contained       in the provision     amended,
     is invalid       as legislation      upon a latter    not expressed     in
     the title       of the amendatory act.

            “Saeciffcation       of field    of amendment--In         addition     to
     the statement       of a purpose to amend a given law or provf-
     sion,   a title     may specify      the nature of th,e amendment, and
     when it does so the body of the act must conform.                      A title
     that specifies        the particular     field    an amendment is to
     cover or states        a purpose to make a certain           chan,ge in the
     prior   law 9 and that is not merely descriptive                of the mat-
     ters to which the law relates,             limits    the amendatory act
     to the making of the change designated                and preelu,des      any
     additional,      contrary     or different     am,endment. Thus a t;1,tl.e
     that expresses        a purpose to change a prior           %aw by adding OI
     extending     a provisions      or conferring       a right   does not war-
     rant an amendment that omits OP restricts                 a provision      of
     the original      act or destroys       a previousl,y     existing     right.
     Similarly     a title     expressing    a purpose to change a deffnf-
     tion does not authorize           a change of penalty”          Nor does a
     title   expressing       a purpose to change a penalty           authorize
     a change of definition0            And where a title        names as the
     purpose of the act the amendment of specified                   sections     of
     a former law, the body of the act 9 after                amending such
     sections,     may not proceed to set out other soztions                 which
     would become a part of the original               act buo whl.ch are not
     included    in the title       by reason of being changes in, or
     enlargements       of, the sections       specified     thereon.“’

           Applying this rule of law to the amendmen% of Article
2350 passed in 1935 and known as Article       2350(l) 9 and it being
clear that the caption   of said ‘bfl.1 did not conttifn any refer-
ence to the fact that said bill     was i.ntend,ed to make it pccssfble
for as much as 75jb of the salaries    of county ju,dges to be paid
from the road and bridge fund in counties       where thee c,onsti,tutianal
limit of 254! on the $100.00 is levied     for the general    fund, there
is no question   but that said amendment, insofar      as the salaries
.   -




    Hon. Henry C. Kyle,           page 11 (O-5338)


    of county judges         Is   concerned,   is   unconstitutional        and void,
    and we so hold.

                   For your information     relative  to the            ,proper handling
        of the various  funds referred    to, we hand you              herewith   a copy
        of our Opinion No. O-2942.      We also refer   you            to Article   839
        of the Revised Civil   Statutes   of Texas, which              reads as follows:

                    ‘INo city or county treasurer   shall honor any draft
              upon the interest   and sinking   fund provided   for any of the
              bonds of such city or county,     nor pay out nor divert     any
              of the same, except for the purpose of paying the interest
              on such bonds or for the redeeming the same, or for in-
              vestment in such securities     as may be provided   by law.
              Acts 1899, p. 45."

                    We think the fund derived       from the 15# constitutional
        road and bridge    fund levy should be placed       in interest     and sink-
        ing funds for the purpose of paying the indebtedness             referred    to,
        each of said interest     and sinking    funds to be kept separate        from
        the others,   as well as separate     from the road and bridge fund
        used for other purposes.       Since it takes all of the funds de-
        rived from said 15$ constitutional         road and bridge    fund levy to
        pay said indebtedness,     there would be no funds to place in the
        regular   road and bridge fund, except such funds as may be re-
        ceived  from other sources.

                  We are returning    to you herewith             the audit report   of
        Hays County for 1942.    Trusting  that this             satisfactorily  an-
        swers your inquiry,  we are
                                                    Very truly     yours

                                                    ATTORNEYGENERALOF TEXAS

                                                    By /s/ Jas. W. Bassett
                                                    Jas. W. Bassett, Assistant
        APPROVEDJCL 19, 1943
        /s/ Grover Sellers
        FIRST ASSISTANT ATTORNEYGENERAL

        APPROVED: OPINION COMMITTEE
        BY:       BUB, CHAIRMAN

        JWB:db:wb

        Enclosures